Citation Nr: 1032421	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss disability. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the VA RO in 
Montgomery, Alabama. 

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge at an August 2009 hearing conducted at 
the RO in Montgomery, Alabama.  A transcript of the hearing is of 
record.

This case was brought before the Board in September 2009 and 
February 2010, at which time the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim.  The requested 
development having been completed, the case is once again before 
the Board for appellate consideration of the issue on appeal.

The Board notes that a Statement of Accredited Representative in 
Appealed Case has not been submitted since the February 2010 
remand.  However, in a July 9, 2010, letter attached to the July 
2010 supplemental statement of the case (SSOC), it was 
specifically stated that the Veteran had 30 days from the date of 
this letter to respond.  It was further indicated that, if he did 
not wish to respond, the Board would consider what has already 
been submitted in deciding the appeal.  The Veteran's 
representative was sent a copy of this letter and SSOC as well.  
As 30 days have passed, and neither the Veteran nor his 
representative have responded to this SSOC, the Board will 
proceed to the merits of the claim.


FINDING OF FACT

The Veteran's hearing acuity is no worse than a Level I for his 
right ear and a Level II for his left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  See 38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.85, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A VCAA letter dated in May 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
this letter described how appropriate disability ratings and 
effective dates were assigned.  

Additionally, for initial rating claims or claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA and 
private medical records are in the file.  All records identified 
by the Veteran as relating to this claim have been obtained, to 
the extent possible.  The record contains sufficient evidence to 
make a decision on the claim.  VA has fulfilled its duty to 
assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with an examination for his hearing 
loss claim in November 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected hearing loss since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the 
claims file and thoroughly interviewed and examined the Veteran.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Additionally, the Board notes 
that a VA examination was conducted in April 2010.  This 
examination report addressed the probative value of certain 
private audiological records that were submitted by the Veteran.  
Thus, the Board concludes that the examinations in this case are 
adequate upon which to base a decision with regard to this claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

The Board notes that the claims file contains a VA audiological 
report from October 2006.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
15
40
55
50
LEFT
25
40
60
55

The average decibel loss was 40 for the right ear and 45 for the 
left ear.  Speech recognition ability was 98 percent in the right 
ear and 96 percent in the left ear.  This examination report 
specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to 38 C.F.R. § 
4.85, this examination results in the assignment of a hearing 
acuity of Level I for the right ear and a Level I for the left 
ear.  This warrants a noncompensable rating under 38 C.F.R. 
§ 4.85.  

The claims file also contains a VA audiological report from 
November 2009.  This audiological summary report of examination 
for organic hearing loss reflected puretone thresholds as 
follows: 




HERTZ



1000
2000
3000
4000
RIGHT
25
40
60
50
LEFT
30
45
60
55

The average decibel loss was 43.75 for the right ear and 47.5 for 
the left ear.  Speech recognition ability was 92 percent in the 
right ear and 88 percent in the left ear.  This examination 
report specifically indicated that speech recognition scores were 
obtained using the Maryland CNC test.  According to 38 C.F.R. § 
4.85, this examination results in the assignment of a hearing 
acuity of Level I for the right ear and a Level II for the left 
ear.  This warrants a noncompensable rating under 38 C.F.R. 
§ 4.85.  

The Veteran has also submitted private medical records in support 
of his claim.  Specifically, the claims file contains a July 2009 
audiogram from Beltone.  This record reflects speech recognition 
scores of 95 percent for the left ear and 80 percent for the 
right ear.  The claims file also contains a September 2009 
audiogram from All Makes Hearing Aid Service.  This record 
reflects speech recognition scores of 76 percent for the left ear 
and 88 percent for the right ear. 

With regard to these private audiograms, the Board is not 
competent to interpret graphical representations of audiometric 
data.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

In April 2010, another VA audiological examination was conducted.  
The examiner reviewed the claims file and relevant medical 
records.  In this examination report, the examiner specifically 
considered the other relevant VA and private audiological medical 
records, to include the aforementioned private medical records 
containing the uninterpreted audiograms.  With regard to the July 
2009 private audiogram from Beltone, the examiner noted that the 
word recognition scores were recorded at 80 percent in the right 
ear and 95 percent in the left ear.  The examiner further noted 
that, since the audiogram was not signed, it is unknown if an 
audiologist or hearing aid specialist performed this test.  
Additionally, the word test used for speech recognition was not 
specified.  The examiner stated that she is unaware of any 
hearing aid facilities that routinely use the Maryland CNC test, 
so it is highly doubtful that the required word test was 
utilized.  The examiner determined that, therefore, this 
examination performed at Beltone Hearing Aid Company on July 7, 
2009, is not felt to be adequate for VA rating purposes.  The 
April 2010 VA examiner also considered the September 2009 private 
audiogram from All Makes Hearing Aid Service.  The examiner 
stated that this testing appeared to be performed by a hearing 
aid specialist and not a state-licensed audiologist.  There is no 
indication that the Maryland CNC test was used for word 
recognition testing.  The examiner noted that pure tone results 
indicated moderate to severe sensorineural hearing loss in the 
right ear and mild to severe sensorineural hearing loss in the 
left ear, representing substantially different (poorer) results 
than those obtained at Beltone only 2 months earlier.  However, 
speech recognition thresholds were noted to be better than the 
pure tone average in both ears, suggesting that pure tone 
responses were better than the Veteran indicated.  Therefore, the 
examination performed at All Makes Hearing Aid Service is not 
felt to be adequate for VA rating purposes. 

Upon reviewing the October 2006 and November 2009 VA examination 
reports, the examiner noted that these examinations were 
conducted using the Maryland CNC test.  The examiner concluded, 
after extensively reviewing all relevant, available evidence of 
record that the private audiograms submitted by the Veteran did 
not meet VA requirements for compensation and pension testing and 
should not be used for rating purposes.  The previous VA 
examinations (including word recognition testing) were deemed to 
be reliable.   Examination of the Veteran at the April 2010 VA 
examination revealed Maryland CNC word list speech recognition as 
92 percent in the right ear and 88 percent in the left ear.  The 
examiner noted that pure tone data were not included due to 
unreliable responses.

Furthermore, the Board notes that both the October 2006 and 
November 2009 VA examinations were conducted by audiologists.

The Board notes that the claims file also contains a VA 
audiological examination from March 2006.  The Veteran's speech 
recognition scores were recorded at 88 percent bilaterally.  
However, on the accompanying audiogram for this examination, it 
was specifically indicated that these scores were recorded using 
the W22 test, not the Maryland CNC test.  As such, the results 
from this examination are not reliable for rating the Veteran's 
service-connected bilateral hearing loss disability.  

Therefore, as the October 2006 and November 2009 VA examination 
results have been determined to be the most reliable or adequate 
results of record with regard to evaluating the Veteran's current 
bilateral hearing loss disability, and these results both reveal 
that the Veteran's bilateral hearing loss disability warrants a 0 
percent rating under 38 C.F.R. § 4.85, the Veteran's claim for an 
increased evaluation must be denied.  

While the Board is sympathetic to the difficulties the Veteran 
experiences as a result of his disability, his claim primarily 
hinges on a mechanical application of specifically defined 
regulatory standards.  The Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the Veteran contended at the August 2009 
hearing that he has had difficulty hearing and carrying on 
conversations in crowded or noisy environments.  Furthermore, the 
Veteran has submitted statements from his wife and a neighbor who 
attest that he has difficulty hearing and understanding 
conversations.  However, the Veteran, his wife, and his neighbor 
have not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 64 
Fed. Reg. 25,200 (May 11, 1999).   In forming these revisions, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated in 
the regulations and rating criteria as defined.  Accordingly, the 
Board determines that the Veteran's complaints of hearing 
difficulty have been considered under the numerical criteria set 
forth in the rating schedule.  Thus, the Board determines that 
the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

Further, the rating assigned to the Veteran's service-connected 
bilateral hearing loss is based on application of the schedule of 
ratings which takes into account the average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  For 
these reasons, any further discussion of a claim for a total 
rating based on individual unemployability is not necessary.  
Rice v. Shinseki, 22 Vet. App. 447 (2009)

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  See Fenderson.



ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


